Citation Nr: 1110649	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-31 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to November 1968.  It also appears that he had service in the Reserves from 1968 to 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal.  

In October 2010, the Veteran presented testimony at a personal hearing conducted at the Louisville RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.


FINDINGS OF FACT

1.  In October 2007, the RO denied the claim for service connection for bilateral hearing loss.  The Veteran was notified of that decision, but did not initiate an appeal.

2.  Some of the evidence received since October 2007 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss. 

3.  Bilateral hearing loss has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The October 2007 RO rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Service connection is warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claim on appeal is being reopened and granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

An October 2007 RO decision denied service connection for bilateral hearing loss because there was no competent evidence linking hearing loss to service.  The Veteran was notified of the denial in October 2007.  Because the Veteran did not appeal that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In September 2008, the Veteran requested reconsideration of his claim for bilateral hearing loss.  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final October 2007 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent to the October 2007 decision includes, but is not limited to, VA treatment records, statements from the Veteran and his buddies, a September 2008 private medical opinion, and a January 2009 VA opinion.

As noted, the Veteran's claim was previously denied because there was no competent evidence linking his current bilateral hearing loss to his service.  However, there is a September 2008 private medical opinion indicating that the Veteran's in-service noise exposure was more likely as not the cause of the majority of the Veteran's hearing loss.  Obviously, this evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  Further, as its credibility is presumed, this opinion raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since October 2007 warrants a reopening of the Veteran's claim of service connection for bilateral hearing loss as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).

New and material evidence has been submitted and the claim for entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  The Veteran testified that he was exposed to acoustic trauma while shooting rounds during training without hearing protection, while disarming a simulated explosive with blasting caps, from aircrafts, and from mortars in Vietnam.  He asserted that he first noticed a problem with his hearing in 1969.  

The Veteran testified that he did not undergo audiometric testing during his active service and that the testing he underwent during his Reserve service was not in a controlled environment.  The November 1968 separation examination reflected bilateral whispered and spoken voice readings of 15/15.  Reserve examinations dated in January 1971, March 1973, and December 1975 reflected bilateral whispered and spoken voice readings of 15/15.  

A May 1976 examination report showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20

30
LEFT
20
20
20

20

"No hearing booth" was written by the audiometric readings.

A May 1977 examination report showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
25
25
25
25

"No hearing booth" was written by these audiometric readings also.

The Board concedes exposure to acoustic trauma as the Veteran's descriptions of his noise exposure are consistent with his circumstances of service.  Further, the RO has already conceded such exposure when granting tinnitus in the February 2009 rating decision.  

The Veteran testified that he worked in a relatively quiet environment both before and after service.  He stated that he rarely fired weapons after service and used hearing protection when he did.  The Board observes that the Veteran appears to have had some degree of hearing loss in 1976.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels.)  However, the first diagnosis of hearing loss of record was found in a March 1992 private treatment record wherein the Veteran was diagnosed with sensorineural hearing loss.  

In September 2008, VA received a private medical opinion from Dr. K.V.H. and S.A.H. who stated that the Veteran has mild to profound sensorineural hearing loss that is consistent with excessive noise exposure.  The opinion noted that they had reviewed audiograms dated in 1992 and 2003 which displayed long standing hearing loss.  It was also noted that the Veteran was exposed to weaponry noise in 1967 and following discharge, worked in an administrative capacity without loud noise exposure, and used hearing protection when hunting.  Dr. K.V.H. and S.A.H. commented that his in-service noise exposure was extensive and could have caused his high frequency hearing loss.  Dr. K.V.H. and S.A.H. opined that the noise exposure that the Veteran had during weapons training was more likely as not the cause of the majority of the hearing loss that he has at this time.  

On the contrary, in January 2009, the Veteran underwent a VA examination wherein his claims file was reviewed.  The examiner referenced the May 1976 and May 1977 Reserve audiograms and his in-service and post-service noise exposure.  The examiner commented that the very mild loss found at 4000 hz in the right ear in 1976 was likely due to a temporary threshold shift at that time in that the loss was not found on the 1977 test.  The examiner opined that the Veteran's hearing impairment was not due to acoustic trauma while in the military.  

As reflected above, there are two opinions of record, one positive and one negative.  Although both opinions appeared to have considered the relevant information of record, neither provided much rationale for the opinions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  The Board observes that the January 2009 VA examiner appears to base her opinion in large part on the 1976 and 1977 audiograms.  However, as previously stated, the Veteran testified that the audiograms were not administered in a controlled environment and furthermore, it was noted on the records that there was no hearing booth.  Thus, the Board has reason to question the reliability of the audiogram readings and consequently part of the rationale on which the January 2009 opinion is based.

The Board notes that it could remand for another VA examination.  However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  Therefore, remand is not necessary here to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, entitlement to service connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


